Title: To George Washington from Francisco Rendón, 20 October 1780
From: Rendón, Francisco
To: Washington, George


                  
                     Sir
                     Philadelphia Octr 20th 1780
                  
                  On the 16th Inst. I had the great and distinguish’d honor, to
                     receive the Letter which your Excellency’s Generous goodness was so kind as to
                     write me, in answer to both my Letters of the 19th June and 30th Septr Last; by
                     which I observe, your Excellency had not given punctual answer, on Account of
                     the motions and occupations of the Army under your Excellency’s Command; I also
                     observe your Excellency had received those which I inclos’d from the Governor
                     of Havana, as also your Excellency desire me to express by first opportunity to
                     the said Governor, your Excellency’s most gratefull thanks for the
                     distinguishd favors with which that Gentn treats your Excellency, and at the
                     same time, to send the Letter for the Lady of our most esteem’d Deceas’d friend
                     Mr Miralles.
                  I perceive that the Intelligencys I gave your Excellency are the
                     most Interesting, and received with the greatest pleasure, the more so because
                     your Excellency wish Success to attend the Glorious Arms of the King my Master,
                     by the great benefits, which are so proper to the good Issue of the Common
                     Cause, and those which may result in favor of the United States, of all which
                     your Excellency offer me your Powerfull Protection, which favor will enable me
                     to fulfill the View I aim at, and to Show the goodness, your Exellency commence
                     by acquainting me of the knowledge acquired of the movements of the Enemys in
                     New York, notwithstanding the particulars of their design had not come to hand,
                     which your Excellency is so good as to promise me as soon as received.
                  The particular Business of my Commission being to give Advises
                     and Intelligences to the Governor of Havana, of the motions of the
                        Enemy, to direct his operations according, against the
                     Possetions which they have in the Southern parts of this Continent: I think
                     that those your Excellency has been so kind as to impart to me are of such
                     Nature, that it appears to me unavoidable to Impart them with the greatest
                     Speed to the Governor of Havana, for which reason, I have a Vessell ready to go
                     directly to that Port, with the only View of Carrying my Letters to the said
                     Governor and Captain General, which Vessell, will still remain here three or
                     four days Longer, with the object of hearing of the Sailing of said Embarkation
                     and all its particulars.
                  The Expressions Your Excellency is so kind as to order me to
                     present with to the above Gentln and the Sending of the Letter to Mrs Miralles,
                     I have punctually obeyd by the present Opportunity; And wishing to receive Your
                     Excellency’s most agreable Commands and to reward so many distinguish’d
                     kindness which Your Excellency’s goodness, has dispenced me with; I remain with
                     the greatest respect: Your Excellency’s most Obedient and Most humble Servant
                  
                     Francisco Rendon
                  
               